Citation Nr: 1443374	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability of both legs, to include Osgood-Schlatters (OGS) disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville. 

The Veteran testified at a videoconference hearing before the undersigned in February 2013.  A transcript of the hearing is of record.  

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA file include the transcript of the February 2013 Board videoconference hearing.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The Veteran claims that he has a current leg disability that was aggravated by his military service.  Specifically, he claims that his pre-existing OGS disease was exacerbated by the rigors of basic training, crawling in the mud in Vietnam, and the trauma of an in-service jeep accident.  See February 2013 hearing transcript.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, service personnel records show that the Veteran served in Vietnam.  Service treatment records show that OGS disease was noted on a March 1967 induction examination.  The remaining STRs are negative for complaints or findings related to OGS.  Post-service treatment records show that the Veteran has been seen for bilateral knee pain and diagnosed with various knee disorders, including arthritis and right medial meniscal tear.  See June 1997 treatment record from Dr. MB; October 2007 treatment records from Dr. DY; and June 2010 VA outpatient treatment record.  The Veteran has stated that his knees got worse in service, with symptoms of pain and buckling, which he treated himself with aspirin.  See April 2011 VA Form 9 and February 2013 hearing transcript.

In light of the above evidence, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for a leg disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); see also McLendon, supra.  Additionally, as the case is being remanded, the Board will take the opportunity to obtain any available treatment records not yet associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain and associate with the claims file any outstanding records pertaining to treatment of the Veteran's claimed leg disability.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If records identified by the Veteran are unable to be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  The Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of any leg disability diagnosed during the period of the appeal.  All indicated studies should be performed.  The claims file (to include the VVA and VBMS files)  should be provided to the examiners for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

a.  Is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's pre-existing OGS disease was not aggravated beyond the natural progression of the condition?  The examiner is directed to accept the Veteran's testimony of experiencing knee pain in service as being credible.

b.  For any current leg disability that did not clearly and unmistakably pre-exist service, is it is as likely as not (a 50 percent probability or greater) that this disability had its onset in service or is otherwise etiologically related to active service?  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.



The examiner should specifically address the contentions stated by the Veteran during the February 2013 hearing, as noted above.  The examiner should also provide a complete rationale for any opinion provided.
 
3.  Thereafter, readjudicate the claim of entitlement to service connection for a leg disability, to include OGS disease.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

